Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 18, and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 18, and 29-30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiu et al. US 2020/0374513 in view of Zhang et al. US 2018/0160134.
Xiu discloses:
1. and under similar rationale 18 and 30. A method of coding video data, the method comprising: determining whether a transform and quantization are applied to a first block of the video data (0069); and based on the transform and quantization being applied to the first block of the video data, (0069-73; 0078); determining whether a transform and quantization are applied to a second block of the video data (0069-73; 0078); and based on the transform and quantization not being applied to the second block of the video data, coding the second block of the video data including refraining from applying BIF or HTDF to the second block of the video data (0069-73; 0078);
While Xiu does not explicitly disclose the following, Zhang teaches coding the first block of video data including applying at least one of bilateral filtering (BIF) or Hadamard transform domain filtering (HTDF) to the first block of the video data (0093)

	
18. and 30. additionally has a memory configured to store a block of the video data; and one or more processors, implemented in circuitry, and communicatively coupled to the memory, the one or more processors (Fig. 1B: 102, memory 130, processor 118)

29. The device of claim 18, wherein the device comprises a wireless communication device (Fig. 1B: wireless transmit/receive units (WTRUs) 102).

Claims 2-4, 12-14, 19-21, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiu and Zhang as applied above, and further in view of Ahn et al. US 2019/0089961 and Chong et al. US 2014/0146875.
Xiu discloses:
2. and 19. The method of claim 1, further comprising:  coding the current to-be-filtered pixel and refrain from applying BIF or HTDF to the current to-be-filtered pixel (0069-73; 0078)
Xiu does not explicitly disclose the following, however Ahn teaches determining whether a current to-be-filtered pixel requires a pixel on another side of a virtual boundary in a filter (Figs. 17; 0188-92); based on the current to-be-filtered pixel requiring a pixel on another side of the virtual boundary in the filter (Figs. 17; 0188-92).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to have a block to which in-loop filtering is applied multiple times, application of in-loop filtering to the entire region or to the overlapped region may be skipped (Ahn 0192)
(Figs. 6-11)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to filtering for such boundary pixels may be skipped, or padded data may be used and solutions possible to prevent the use of pixels from non-intra neighboring blocks (Chong 0100-1)

3. and 20. The method of claim 1,
Xiu does not explicitly disclose the following, however Ahn teaches further comprising: determining whether a current to-be-filtered pixel requires a pixel on another side of a virtual boundary in a filter (Figs. 17; 0188-92); based on the current to-be-filtered pixel requiring a pixel on another side of the virtual boundary in the filter, (Figs. 17; 0188-92).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to have a block to which in-loop filtering is applied multiple times, application of in-loop filtering to the entire region or to the overlapped region may be skipped (Ahn 0192)
Chong teaches applying padding to the filter template (Figs. 6-11); and coding the current to-be-filtered pixel based on the padded filter template (Figs. 12: loop filter unit 43, entropy coding unit 56)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to filtering for such boundary pixels may be skipped, or padded data may be used and solutions possible to prevent the use of pixels from non-intra neighboring blocks (Chong 0100-1)


4. and 21. The method of claim 1,
(Figs. 17; 0188-92); based on the current to-be-filtered pixel requiring a pixel on another side of the virtual boundary in the filter template (Figs. 17; 0188-92).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to have a block to which in-loop filtering is applied multiple times, application of in-loop filtering to the entire region or to the overlapped region may be skipped (Ahn 0192)
Chong teaches applying a partial filter template to the current to-be-filtered pixel and renormalizing a filter output (0107-0119); and coding the current to-be-filtered pixel based on the renormalized filter output (Figs. 12: loop filter unit 43, entropy coding unit 56).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to As the entire filter mask is not used, the filter coefficients may be renormalized to produce the desired results (Chong 0107)

12. and 28. The method of claim 1, further comprising: determining whether loop filtering across sub-pictures is disabled (0103: prediction samples of neighboring blocks that are coded in intra modes are disabled for use as template samples of the current block); coding the current to-be-filtered pixel and refrain from applying BIF or HTDF to the current to-be-filtered pixel (0069-73; 0078).
Xiu does not explicitly disclose the following, however Ahn teaches determining whether a current to-be-filtered pixel is located at a corner of an L-shaped raster scanned sub-picture (Figs. 14-17);
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to have a block to which in-loop filtering is 
Chong teaches determining whether a current to-be-filtered pixel requires a pixel beyond a picture boundary in a filter template (Figs. 6-11, 0101-2) and based on loop filtering across sub-pictures being disabled, the current to-be-filtered pixel being located at a boundary, and the current to-be-filtered pixel requiring the pixel on another side of the sub-picture boundary in the filter template (Figs. 6-11, 15; 0106)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to filtering for such boundary pixels may be skipped, or padded data may be used and solutions possible to prevent the use of pixels from non-intra neighboring blocks (Chong 0100-1)

13. The method of claim 1, further comprising: determining whether loop filtering across sub-pictures is disabled (0103: prediction samples of neighboring blocks that are coded in intra modes are disabled for use as template samples of the current block); 
Xiu does not explicitly disclose the following, however Ahn teaches determining whether a current to-be-filtered pixel is located at a corner of an L-shaped raster scanned sub-picture (Figs. 14-17);
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to have a block to which in-loop filtering is applied multiple times, application of in-loop filtering to the entire region or to the overlapped region may be skipped (Ahn 0192)
Chong teaches determining whether a current to-be-filtered pixel requires a pixel on another side of a sub-picture boundary in a filter template (Figs. 6-11, 0101-2) and based on loop filtering across sub-pictures being disabled, the current to-be-filtered pixel being located at a boundary, and the current (Figs. 6-11, 15; 0106) applying padding to the filter template (Figs. 6-11, 0101-2); and coding the current to-be-filtered pixel based on the padded filter template (Figs. 12: loop filter unit 43, entropy coding unit 56).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to filtering for such boundary pixels may be skipped, or padded data may be used and solutions possible to prevent the use of pixels from non-intra neighboring blocks (Chong 0100-1)

14. The method of claim 1, further comprising: determining whether loop filtering across sub-pictures is disabled (0103: prediction samples of neighboring blocks that are coded in intra modes are disabled for use as template samples of the current block); 
Xiu does not explicitly disclose the following, however Ahn teaches determining whether a current to-be-filtered pixel is located at a corner of an L-shaped raster scanned sub-picture (Figs. 14-17);
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to have a block to which in-loop filtering is applied multiple times, application of in-loop filtering to the entire region or to the overlapped region may be skipped (Ahn 0192)
Chong teaches determining whether a current to-be-filtered pixel requires a pixel on another side of a sub-picture boundary in a filter template (Figs. 6-11, 0101-2) and based on loop filtering across sub-pictures being disabled, the current to-be-filtered pixel being located at a boundary, and the current to-be-filtered pixel requiring the pixel on another side of the sub-picture boundary in the filter template (Figs. 6-11, 15; 0106) applying a partial filter template to the current to-be-filtered pixel and (0107-0119); and coding the current to-be-filtered pixel based on the renormalized filter output (Figs. 12: loop filter unit 43, entropy coding unit 56).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to As the entire filter mask is not used, the filter coefficients may be renormalized to produce the desired results (Chong 0107)


Claims 5-11, 18, 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiu and Zhang as applied above in view of Chong et al. US 2014/0146875.

5. and 22. The method of claim 1, further comprising: determining whether loop filtering across sub-pictures is disabled (0103: prediction samples of neighboring blocks that are coded in intra modes are disabled for use as template samples of the current block); coding the current to-be-filtered pixel and refrain from applying BIF or HTDF to the current to-be-filtered pixel (0069-73; 0078).
Xiu does not explicitly disclose the following, however Chong teaches determining whether a current to-be-filtered pixel requires, in a filter template, a pixel located in a different sub-picture than a sub-picture in which the current to-be-filtered pixel is located (Figs. 6-11); and based on loop filtering across sub-pictures being disabled and the current to-be filtered pixel requiring a pixel in a different sub-picture in the filter template (Figs. 6-11, 15; 0106)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to filtering for such boundary pixels may be skipped, or padded data may be used and solutions possible to prevent the use of pixels from non-intra neighboring blocks (Chong 0100-1)

(Fig. 15).

7. and 23. The method of claim 1, further comprising: determining whether loop filtering across sub-pictures is disabled (0103: prediction samples of neighboring blocks that are coded in intra modes are disabled for use as template samples of the current block); 
Xiu does not explicitly disclose the following, however Chong teaches determining whether a current to-be-filtered pixel requires, in a filter template, a pixel located in a different sub-picture than a sub-picture in which the current to-be-filtered pixel is located (Figs. 6-11); and based on loop filtering across sub-pictures being disabled and the current to-be filtered pixel requiring a pixel in a different sub-picture in the filter template (Figs. 6-11, 15; 0106) and coding the current to-be-filtered pixel based on the padded filter template (Figs. 12: loop filter unit 43, entropy coding unit 56; 106).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to filtering for such boundary pixels may be skipped, or padded data may be used and solutions possible to prevent the use of pixels from non-intra neighboring blocks (Chong 0100-1)

8. and 24. The method of claim 1, further comprising: determining whether loop filtering across sub-pictures is disabled (0103: prediction samples of neighboring blocks that are coded in intra modes are disabled for use as template samples of the current block); 
Xiu does not explicitly disclose the following, however Chong teaches determining whether a current to-be-filtered pixel requires, in a filter template, a pixel located in a different sub-picture than a sub-picture in which the current to-be-filtered pixel is located (Figs. 6-11); and based on loop filtering across sub-pictures being disabled and the current to-be filtered pixel requiring a pixel in a different sub-(Figs. 6-11, 15; 0106), applying a partial filter template to the current to-be-filtered pixel and renormalizing a filter output (0107-0119); and coding the current to-be-filtered pixel based on the renormalized filter output (Figs. 12: loop filter unit 43, entropy coding unit 56).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to As the entire filter mask is not used, the filter coefficients may be renormalized to produce the desired results (Chong 0107)


9. and 25. The method of claim 1, further comprising: 
coding the current to-be-filtered pixel and refrain from applying BIF or HTDF to the current to-be-filtered pixel (0069-73; 0078)
Xiu does not explicitly disclose the following, however Chong teaches determining whether a current to-be-filtered pixel requires a pixel beyond a picture boundary in a filter template (Figs. 6-11, 0101-2); and based on the current to-be-filtered pixel requiring a pixel beyond the picture boundary in the filter template (Figs. 6-11, 0101-2).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to filtering for such boundary pixels may be skipped, or padded data may be used and solutions possible to prevent the use of pixels from non-intra neighboring blocks (Chong 0100-1)

10. and 26. The method of claim 1, further comprising: 
Xiu does not explicitly disclose the following, however Chong teaches determining whether a current to-be-filtered pixel requires a pixel beyond a picture boundary in a filter template (Figs. 6-11, 0101-2); based on the current to-be-filtered pixel requiring a pixel beyond the picture boundary in the (Figs. 6-11, 0101-2); and coding the current to-be-filtered pixel based on the padded filter template (Figs. 12: loop filter unit 43, entropy coding unit 56).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to filtering for such boundary pixels may be skipped, or padded data may be used and solutions possible to prevent the use of pixels from non-intra neighboring blocks (Chong 0100-1)

11. and 27. The method of claim 1, further comprising: 
Xiu does not explicitly disclose the following, however Chong teaches determining whether a current to-be-filtered pixel requires a pixel beyond a picture boundary in a filter template (Figs. 6-11, 0101-2); based on the current to-be-filtered pixel requiring a pixel beyond the picture boundary in the filter template, applying padding to the filter template (Figs. 6-11, 0101-2); applying a partial filter template to the current to-be-filtered pixel and renormalizing a filter output (0107-0119); and coding the current to-be-filtered pixel based on the renormalized filter output (Figs. 12: loop filter unit 43, entropy coding unit 56).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to As the entire filter mask is not used, the filter coefficients may be renormalized to produce the desired results (Chong 0107)

Allowable Subject Matter
Claims 15-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The closest prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of the objected claims, structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W BECKER whose telephone number is (571)270-7301.  The examiner can normally be reached on flexible usually 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH W BECKER/               Examiner, Art Unit 2483